OPINION — AG — ** SALARIES — COUNTY OFFICERS — EFFECTIVE DATE ** ONE MEMBER OF THE BOARD OF COUNTY COMMISSIONERS WAS APPOINTED BY THE GOVERNOR " EFFECTIVE ON OR ABOUT DECEMBER 21, 1949 " AND THAT YOU (JAMES REED) WERE APPOINTED AS COUNTY ATTORNEY BY THE BOARD OF COUNTY COMMISSIONERS " EFFECTIVE JANUARY 3, 1950 " AND REQUESTING AN OPINION AS TO WHETHER OR NOT THE SALARIES OF THE PERSONS SO APPOINTED ARE GOVERNED BY 19 Ohio St. 179.11 [19-179.11] ? — IT APPLIES TO, AND ON AND AFTER THE 26TH DAY OF AUGUST, 1949, WILL BE EFFECTIVE AS TO, COUNTY OFFICERS ELECTED OR APPOINTED TO OFFICE SINCE THE 13TH DAY OF MAY, 1949, AND TO DEPUTIES AND EMPLOYEES OF COUNTY OFFICERS ELECTED OR APPOINTED TO OFFICE SINCE THE 13TH DAY OF MAY, 1949. CITE: 19 Ohio St. 179.11 [19-179.11], 19 Ohio St. 179.1 [19-179.1] (JAMES C. HARKIN)